1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on July 6, 2022.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engler et al. (4,088,944) in view of Bartuska (5,146,166).
As to claims 1,7, Engler discloses a system for centering a sample tube for use with an NMR measurement system comprising a sample unit including a sample tube 3, the sample unit configured to be placed in a passage; an NMR detection coil 25 disposed adjacent to the sample unit which is inserted into the passage; a bearing mechanism e.g. 15 configured to spray gas toward the passage along a direction orthogonal to a center axis of the passage, from around the passage, the bearing mechanism being disposed above the NMR detection coil; and a controller (fig. 5) configured to operate the bearing mechanism (see e.g. figs. 1-5). Engler does not specifically disclose “wherein, in the loading process, while the bearing mechanism is spraying the gas, the sample unit is inserted into the bearing mechanism”. Engler discloses the controller that controls the loading bearing (fig. 5). One having ordinary skill in the related art is capable of providing gas pressure before or during loading of the sample tube 3. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of Engler to turn the bearing unit ON prior to or during the loading of the sample tube, since the patented structure is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Engler, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). However, Bartuska is cited to teach this feature. Bartuska teaches to use cushion air to use to withstand the short fall (see col. 7, line 14). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Engler to use the cushion air i.e. spraying the gas as taught by Bartuska to prevent the sample tube from damaging by not contacting the e.g. axial/surrounding bore.


The method claim recited for using the apparatus in claim 7 is an inherent use of the apparatus of Bartuska and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Bartuska operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    558
    545
    media_image1.png
    Greyscale



As to claims 2,3, Engler in view of Bartuska discloses a system capable of performing the claimed function wherein the rotation drive unit e.g. 7 and the bearing mechanism e.g. 11 are to be controlled independently (see fig. 1). The bearing unit can be operated without operating the drive unit or with the same time.
As to claim 5, Engler in view of Bartuska discloses a system wherein the gas is sprayed from a plurality of openings e.g. 16 (in Engler) toward a center axis of the sample unit to thereby center the sample unit.

5.	Claims 4,6,8 are rejected under 35 U.S.C. 103 as being unpatentable over Engler and Bartuska and further in view of Baltusis (US 5,644,235).
As to claims 4,8, Engler in view of Bartuska inherently discloses a system wherein the rotation drive unit and bearing mechanism have different flow rate. The devices disclosed by Engler and Bartuska normally have different flow rate for the drive unit and the bearing unit. The gas pressure is generally different for spinning of the sample tube and floating the sample tube. Baltusis teaches to use different flow rate or gas pressure (see e.g. col. 6, lines 21-37). It is common knowledge in the related art to have higher gas flow rate in spinning mode than the loading/bearing mode. The high spinning rate of the sample tube prevents unbalancing or wobbling of the sample tube. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Engler and Bartuska to use different flow rates as taught by Baltusis to prevent the unbalancing or wobbling of the sample tube.

    PNG
    media_image2.png
    477
    629
    media_image2.png
    Greyscale


As to claim 6, Engler in view of Bartuska and Baltusis discloses the system wherein the sample unit comprises a cap e.g. 10 attached to an upper end of the sample tube, the cap having a first conical surface facing downward, the NMR measurement system further comprises a drive mechanism configured to apply a rotation drive force to the sample unit, the drive mechanism having a second conical surface e.g. 36 facing upward and opposite the first conical surface, the second conical surface having a plurality of openings e.g. 40 through which gas is sprayed to the first conical surface to apply the rotation drive force to the first conical surface (see e.g. figs. 4a-4c).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858